Citation Nr: 1607573	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  15-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as mesothelioma, as due to exposure to asbestos.

2.  Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to asbestos.

3.  Entitlement to service connection for hypertension, as due to exposure to asbestos.

4.  Entitlement to service connection for coronary artery disease, as due to exposure to asbestos.

5.  Entitlement to service connection for a right and left leg disorder, claimed as poor blood circulation, as due to exposure to asbestos.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's DD-214 is unavailable.  However, it was determined that the Veteran had active service from November 1943 to August 1944 and service in the Navy Reserves from August 1944 to August 1951.  See April 2013 Memorandum.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A notice of disagreement was received in March 2014; a statement of the case was issued in June 2015, and a VA Form 9 was received in June 2015.

The Veteran requested a hearing before the Board, but withdrew that request in December 2015.  The record was held open for 60 days from the date of the originally scheduled hearing, as requested by the Veteran's attorney in a December 2015 statement.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder, diabetes mellitus, type 2, hypertension, coronary artery disease, and a right and left leg disorder.  The Veteran asserts his disorders are due to exposure to asbestos during service.  See July 2011 statement.  Additionally, the Veteran seeks entitlement to SMC, based on the need for regular aid and attendance.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service Connection Claims

The Veteran asserts he was exposed to asbestos while serving aboard the LST-546, for about 4 months.  He indicated he worked in the galley and dining area, serving officers.  The Veteran asserts there was asbestos wrapped around the steam pipes to keep people from being burned.  He states as a result of exposure to the asbestos, he now suffers from a heart disorder, hypertension, diabetes, poor blood circulation of the legs, and a respiratory disorder.  See July 2011 statement.

A July 2012 deferred rating decision requested that the Veteran's service treatment records and his military occupational specialty (MOS) be reviewed to determine whether the Veteran's MOS was one for which exposure to asbestos would be conceded.

The Board notes that it was determined that the Veteran's service treatment records were unavailable.  See April 2013 Memorandum.  However, several treatment records are located in the claims file, including a document that indicates the Veteran served from November 1943 to August 1944 as a mess man for the officers' mess while in the Navy.  

With regard to the claimed in-service exposure to asbestos, the Board finds the Veteran's contentions to be plausible, however, to date, no development has been completed to verify the Veteran's exposure.  With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze claims for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

In this case, the record does not show that the RO complied with all of the required development procedures for claims involving asbestos exposure.  On remand, the RO must assure that these guidelines are followed.  

Additionally, the Board notes that it is precluded from determining that the Veteran's claimed disorders are not diseases associated with asbestos exposure, without providing medical evidence to support such a conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, on remand, if the Veteran's records confirm his contentions of exposure to asbestos while in service, the Veteran should be provided with a VA examination to determine whether his claimed disorders are linked to asbestos exposure in service.

SMC Based on the Need for Regular Aid and Attendance

Currently, the Veteran is not yet service connected for any disabilities.  The Board finds that the claim for entitlement to SMC based on the need for regular aid and attendance is not ripe for Board adjudication at this time, as the potential outcome of the remanded claims for service connection could affect the determination of whether SMC is warranted.   

Accordingly, the claim for SMC is "inextricably intertwined" with the claims for service connection remanded herein and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other claim has been rendered).

On remand, after development is completed and the Veteran's service connection claims are readjudicated, the Veteran's claim for SMC should also be readjudicated, to include a review of the medical evidence recently submitted to support his claim for SMC.  If a grant of the benefits sought is not made, the RO should issue a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that all development necessary under VA's guidelines for processing claims based on exposure to asbestos be completed, to include (but not limited to): 

a)  Contact the NPRC or other appropriate source to determine the probability of exposure to asbestos for the Veteran during his service aboard the LST-546, for approximately 4 months during the time frame of November 1948 to August 1944.  

b)  Request that the appropriate office indicate whether it was likely that the Veteran was exposed to asbestos in the course of his assigned duties as a mess man for the officers' mess, cleaning staterooms, as a relief cook, and standing pantry watches.

c)  The AOJ should thereafter make formal findings for the record regarding whether or not the Veteran was exposed to asbestos in service, and if so, the extent of such exposure. 

2.  Obtain and associate with the claims file all updated treatment records.

3.  Schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed respiratory disorder, heart disorder, hypertension, diabetes mellitus, type 2, and poor circulation of the bilateral legs.  

The claims folder must be made available for review by the examiner in conjunction with the examination.  All indicated studies, including x-ray examination, should be conducted.

The examiner should also obtain from the Veteran a history of his asbestos exposure, to include during service, and his pre and post service exposure history.

Based on the examination, review of the record, and a detailed reading of test results, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater):  

a)  that the Veteran has a respiratory disorder that is causally or etiologically due to service, to include in-service exposure to asbestos.  

b)  that the Veteran has diabetes mellitus, type 2, that is causally or etiologically due to service, to include in-service exposure to asbestos.  

c)  that the Veteran has hypertension that is causally or etiologically due to service, to include in-service exposure to asbestos.  

d)  that the Veteran has coronary artery disease that is causally or etiologically due to service, to include in-service exposure to asbestos.  

e)  that the Veteran has a right and left leg disorder, claimed as poor blood circulation, which is causally or etiologically due to service, to include in-service exposure to asbestos.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

The examiner must address the provisions set out in the VA Adjudication Procedure Manual M21-1R, which provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.
 
4.  After completing the above, and any other development deemed necessary, readjudicate all of the Veteran's claims based on the entirety of the evidence.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

5.  The case should be returned to the Board, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeal


